Citation Nr: 1640198	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for service-connected cataracts. 

(The issue of entitlement to special monthly compensation is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel







INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

This matter was previously before the Board in October 2011, when it was remanded for additional development.

The Board notes that during the pendency of this appeal, in a July 9, 2013 rating decision, the Veteran was granted entitlement to a combined disability rating of 100 percent and in an October 2015 rating decision, the RO found that that the Veteran's service-connected disabilities rendered him permanently and totally disabled. 

The record shows that the Veteran appointed his representative in January 2013; he did not limit the issues to which the attorney would serve as his representative.  In May 2016, the RO contacted the representative in connection with the Veteran's request for a VA hearing (which the Veteran thereafter cancelled).  In response, the representative forwarded to VA emails indicating that the representative had closed the Veteran's file in 2014, that he believed the hearing was for a special monthly compensation issue for which he had never agreed to represent the Veteran, and that he no longer represents the Veteran at all.

Given the lack of reference to the issue that is the subject of this action, the absence of any indication that the representative notified the Veteran of the decision to terminate representation, and the adverse impact on the Veteran's interests in this case, the Board finds that the representative's attempted withdrawal of representation does not satisfy the provisions of 38 C.F.R. § 14.631(c) (2015).  The attorney consequently remains the Veteran's representative as to the service connection claim for cataracts.


FINDING OF FACT

The Veteran's cataracts do not result in corrected visual acuity of one eye of less than 20/40 or worse.


CONCLUSION OF LAW

The criteria for a compensable rating for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6061 - 6066 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in this case.  The Board finds that VA's duty to notify the Veteran  have been fulfilled.
 
The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the time the Veteran was granted entitlement to service connection for cataracts, he was assigned a noncompensable rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6028.  However, since the January 2004 rating decision which granted entitlement to service connection for cataracts, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  These changes took effect on December 10, 2008.  Because the VA regulations were revised before the Veteran filed his claim for an increased rating, the Board will consider his claim under the revised regulations.  

According to the new regulations, cataracts of any type are rated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6027, which instructs that preoperative cataracts are to be evaluated based on visual impairment and postoperative cataracts are to be evaluated based on visual impairment if a new lens is present or evaluated based on aphakia if there is no replacement lens.  

Under the new rating criteria, visual impairment is rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2015).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2015).  

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  

A 30 percent rating is warranted (1) when vision in both eyes is only correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2015).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2015).

Under the new, revised criteria, 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015) also rates eye disorders based on impairment of the field of vision.

Under 38 C.F.R. § 4.76a, Table III (2015), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55  degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under the revised Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2015).

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  38 C.F.R. § 4.79 (2015).

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  38 C.F.R. § 4.79 (2015).

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  38 C.F.R. § 4.79 (2015).

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2015).

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25.  38 C.F.R. § 4.77(c) (2015).

Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2015).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.  

At a July 2010 VA eye examination, the Veteran complained of blurry vision and eye discharge in the morning.  He denied eye pain and double vision.  He denied any history of eye surgeries.  On physical examination, his best corrected distance vision was 20/25, bilaterally, and best corrected near vision was 20/30, bilaterally.  The Veteran's visual field was normal, bilaterally, and diplopia was not present.  The examiner noted an assessment of incipient cataracts, bilaterally.  

At an August 2010 VA examination to assess the Veteran's service-connected diabetes, the Veteran's eyes were also examined.  His pupil's reaction to light and accommodation was normal, bilaterally; visual acuity was abnormal, bilaterally; visual fields were grossly normal, bilaterally; and funduscopic exam was abnormal, bilaterally.  The Veteran was noted to have bilateral cataracts.  

VA outpatient treatment records show that the Veteran has received consistent treatment throughout the appeal period for various service-connected disabilities.  These records show that as recently as March 2014, the Veteran was noted to have full visual fields and his visual acuity was 20/25-1 in the right eye and 20/20 in the left eye.  The VA treatment records note that his bilateral cataracts are monitored on a bi-yearly basis to determine appropriate treatment, but there is no indication in the VA outpatient treatment records that the symptoms of his bilateral cataracts are worse than what is reflected in the July 2010 VA examination report.  

Based on the evidence of record, the Board finds that a compensable rating for bilateral cataracts is not warranted.  Specifically, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Further, the July 2010 VA examiner determined that diplopia (e.g. impaired muscle function) was not present and there is no evidence to the contrary in the available VA treatment records.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's bilateral cataracts, blurry vision, are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral cataracts is in excess of that contemplated by the assigned ratings.  Specifically, while the Board acknowledges the Veteran's subjective complaints of blurry vision, there are currently no objective medical findings of visual impairment documented in the medical evidence of record.  Additionally, the evidence does not show frequent hospitalizations or inpatient treatment.  Nor is there any indication that the Veteran's bilateral cataracts ever impacted the Veteran's ability to work.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for bilateral cataracts is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


